       Case 1:19-cv-09319-AKH Document 21 Filed 12/23/19 Page 1 of 3
           Case 1:19-cv-09365-AKH Document 19 Filed 12/23/19 Page 1 of 3

                                                                        !
                                                                            -·....::=========~
                                                                            l"SDC SDNY
                                                                                                           I•


                            POLLOCK               I COHEN               l


                                                                       ~ ~'~ lCUMENT
                                                                                                           }



                                 60 BROAD STREET, 24TH FLOOR
                                  NEW YORK, NEWYORK 10004              ·\ ; ECTRONICALLY Fl LED
                                        (212) 337-5361                 :; lldC#:                ,   ,
CONTACT:
Adam Pollock
Adam@PollockCohen.com
(646) 290-7251
                                                                       ~'_1"EFW!D:            \Y:!_!/1 _
                                        December 23, 2019

VIA ECF & FACSIMILE
 Hon. Alvin K. Hellerstein
                                                                                                        .......
 U.S. Districtjudge
 Southern District of New York                                ~- k 'I'~~
 Daniel Patrick Moynihan                                          .           ,~. )..]-\ 4\
 United States Courthouse
 500 Pearl St.
 New York, NY 10007
fax: (212) 805-7942

       Re:     In theMatteroftheApplication efOrly Genger, No. 19-cv-9319 (AKH)
               In the Matter of the Petition of Dalia Genger, No. l 9-cv-9365 (AKH)

Dear Judge Hellerstein:

        We represent the Orly Genger 1993 Trust, through Michael Oldner, Trustee, with
respect to the above-referenced matters which were removed from Surrogate's Court in
connection with Orly Genger's bankruptcy then pending in the Western District of Texas. We
write, pursuant to the request of the newly-appointed bankruptcy trustee, to seek a second 45-day
adjournment for the Trustee's time to respond to our remand motions. (ECF No. 12 in
19-cv-9319; ECFNo. 12 in 19-cv-9365.)

        As detailed in the remand motions, the matters were removed by Ron Satija, the former
Chapter 7 Trustee, when Ms. Genger's case was pending in the Western District of Texas. The
removal papers were filed by the then-Trustee's counsel Kasowitz Benson Torres LLP. Before
the transfer of the bankruptcy case arrived to New York, Kasowitz Benson sought a 45-day
extension of the time for the new Trustee to respond. We had no objection and this Court
granted that request. (ECF Nos. 15, 16, 17 in 19-cv-9319; ECF Nos. 14, 15, 16 in 19-cv-9365.)

        Ms. Genger's bankruptcy case has now arrived to the Southern District of New York and
Deborah]. Piazza of Tarter Krinsky & Drogin LLP has been appointed as trustee. See l 9-br-
13985. Her counsel, Rocco A. Cavaliere, also of Tarter Krinsky & Drogin LLP, has asked me to
ask this Court for an additional 45-day extension while the new Trustee and her counsel conduct
their diligence of the bankruptcy case and the related actions.

       We have no objection to this second extension.
        Case 1:19-cv-09319-AKH Document 21 Filed 12/23/19 Page 2 of 3
         Case 1:19-cv-09365-AKH Document 19 Filed 12/23/19 Page 2 of 3


Hon. Alvin K. Hellerstein
December 23, 2019
Page 2 of 3


                                                             Respectfully submitted,

                                                             I sf Adam Pollock

                                                             Adam Pollock

cc (via'email):

        Rocco A Cavaliere, Esq.
        Counsel to the Bankruptcy Trustee

        Andrew R. Kurland, Esq.
        Kasowitz Benson Torres LLP
        Counsel to thefonner Bankruptcy Trustee;
        Counselfor Or!Y Genger, debtor;
        Counsel for Arie Genger, creditor; and
        Counsel for Kasowitz:, Benson Torres /LP, creditor

        Steven Riker, Esq.
        Law Office of Steven Riker
        Guardian Ad Litem

        Chris Gartman, Esq.
        Hughes Hubbard & Reed LLP
        Counsel to Arnold Broser and David Broser

        Natalie Bedoya McGinn, Esq.
        Counsel to Arie Genger

       John Boyle, Esq.
        Skadden, Arps, Slate, Meagher & Flom LLP
        Counsel to G/,enclova Investment Company, TR Investors, UC,
       New TR Equtfy I, UC, New TR Equity II, UC, Trans-Resources, Inc.

 cc (via ECF):

        Michael Paul Bowen, Esq.
        Kasowitz Benson Torres LLP
        Counsel to theJanner Bankruptcy Trustee;
        Counselfor Orfy Genger, debtor;
        Counselfar Arie Genger, creditor; and
        Counsel far Kasowitz:, Benson Torres /LP, creditor




                                 POLLOCK               I     COHEN LLP
       Case 1:19-cv-09319-AKH Document 21 Filed 12/23/19 Page 3 of 3
        Case 1: 19-cv-09365-AKH Document 19 Filed 12/23/19 Page 3 of 3


Hon. Alvin K. Hellerstein
December 23, 2019
Page 3 of 3


      Judith Bachman, Esq.
       Counsel to Dalia Genger

      John Dellaportas, Esq.
      Emmet Marvin & Martin LLP
       Counsel to Sagi Genger 1993 Trust & Sagi Genger




                                 POLLOCK           I   COHEN LLP
